Judgment, Supreme Court, New York County, rendered October 10, 1985 (Dennis Edwards, J., at jury trial and sentence), as amended February 21, 1997 (Michael Obús, J., at hearing), convicting defendant of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
In the hearing held after the remand from the Court of Appeals (82 NY2d 23), defendant abandoned his prior claims of police misconduct and raised the present defense of mental disability. The record of the hearing supports the court’s finding that defendant’s mental condition did not cast doubt on the admissibility of his statement (see, People v Schompert, 19 NY2d 300, cert denied 389 US 874). Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.